Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 1 of 21 PageID# 24



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

________________________________________________
MUNA AL-SUYID, individually and on behalf of the      :
estates of her family members ABDEL SALAM             :
AL-SUYID, IBRAHIM AL-SUYID, KHALID                    :
AL-SUYID and MUSTAFA AL-SUYID, and                    :
ABDALLA AL-KRSHINY, AHMAD AL-KRSHINY,                 :
MAHMUD AL-KRSHINY,                                    :
and IBRAHIM AL-KRSHINY, individually                  :
and on behalf of his family member ALI AL-KRSHINY :
and MUSTAFA AL-KRSHINY,                               :
                                                      :              Civil Action No. _______
                                          Plaintiffs, :
                                                      :              JURY TRIAL
v.                                                    :              DEMANDED
                                                      :
KHALIFA HIFTER, KHALID HIFTER, and SADDAM :                          February 18, 2020
HIFTER                                                :
                                                      :
                                          Defendants. :
________________________________________________:

                                          COMPLAINT

       Plaintiff Muna al-Suyid (individually and on behalf of the estates of her father Abdel

Salam al-Suyid, and her brothers Ibrahim al-Suyid, Khalid al-Suyid, and Mustafa al-Suyid),

Plaintiffs Abdalla al-Krshiny, Ahmad al-Krshiny, Mahmud al-Krshiny, and Plaintiff Ibrahim al-

Krshiny (individually and on behalf of the estates of his brothers Ali al-Krshiny and Mustafa al-

Krshiny) complain and allege as follows:


                                       INTRODUCTION

       1.      More than thirty years ago, a U.S. Court of Appeals voiced “the universal

abhorrence with which torture is viewed” and held that “deliberate torture perpetrated under color

of official authority violates universally accepted norms of the international law of human rights.”



                                                 1
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 2 of 21 PageID# 25



Filartiga v. Pena-Irala, 630 F.2d 876, 884, 878 (2d Cir. 1980). At the time, the court characterized

its decision as one “small but important step in the fulfillment of the ageless dream to free all

people from [the] brutal violence” of torture. Id. at 890.

       2.      In the years since Filartiga was decided, both the international community and the

United States have taken significant steps to end torture and extrajudicial killings. Internationally,

144 nations, including the United States, committed to the Convention Against Torture and Other

Cruel, Inhuman or Degrading Treatment or Punishment (“Convention Against Torture”).

Domestically, the United States criminalized complicity in torture by enacting the Torture Act, 18

U.S.C. § 2340 et seq., and provided civil remedies for victims of torture or extrajudicial killings

with the Torture Victim Protection Act (“TVPA”), 28 U.S.C. § 1350 note.

       3.      Individuals who commit these universally reviled acts deserve no immunity and

indeed have none under U.S. law. Defendants therefore cannot invoke the doctrines of foreign-

official immunity, derivative sovereign immunity, or any other conduct- or status-based immunity.

       4.      In 2011, Defendant Khalifa Hifter, an American citizen, left his home in Northern

Virginia and went to Libya, taking leadership of the Libyan National Army (“LNA”). His sons

Khalid and Saddam Hifter, also American citizens, also became leaders of the LNA under their

father’s command.

       5.      Since they took over the LNA, Defendants have waged an indiscriminate war

against the Libyan people. Their forces tortured and killed hundreds of Libyans without any

judicial process whatsoever. They displayed a complete disregard for civilian safety and

international humanitarian law by carrying out dishonorable, disproportionate, indiscriminate, and

unnecessary attacks on densely populated residential neighborhoods, causing devastating

consequences. And they have tried to purge the country of so-called extremists, by attacking the



                                                  2
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 3 of 21 PageID# 26



family homes of certain ethnicities, suspected dissidents, and those who simply disagree with

Defendants.

       6.      Over a two-day period in October 2014, two families were among those in

Defendants’ crosshairs. Defendants’ forces attacked the family homes of the al-Suyids and the al-

Krshinys as part of this offensive. Men, women, and children lived in those homes.

       7.      The LNA forces nonetheless opened fire, killing many of the men without any

semblance of judicial process. Those men who survived the initial assaults were imprisoned,

beaten, electrocuted, or shot by Defendants’ forces.

       8.      Plaintiffs cannot seek justice in Libya, which is largely controlled by the

Defendants and their cohorts. Therefore, lacking any chance to seek justice in Libya, Plaintiffs ask

this Court to hold these hostis humani generis accountable for these atrocities.

                                               PARTIES
       9.      Plaintiff Muna al-Suyid, a citizen and resident of Libya, brings this action in her

individual capacity and on behalf of her late father, Abdel Salam al-Suyid, and her late brothers

Ibrahim, Khalid, and Mustafa al-Suyid. Pursuant to Libyan law and custom, Muna is the personal

representative of Abdel Salam’s, Ibrahim’s, Khalid’s, and Mustafa’s estates.

       10.     Plaintiff Ibrahim al-Krshiny, a citizen and resident of Libya, brings this action in

his individual capacity and on behalf of his late brothers, Ali and Mustafa, Ibrahim is the personal

representative of Ali and Mustafa’s estates.

       11.     Plaintiffs Abdalla al-Krshiny, Ahmad al-Krshiny, and Mahmud al-Krshiny are

citizens and residents of Libya and bring this action in their individual capacities.

       12.     Defendant Khalifa Hifter is a dual U.S. and Libyan citizen and the current leader of

the LNA. He lived in Virginia for years, and owns property in Virginia including in this District.



                                                  3
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 4 of 21 PageID# 27



       13.     Defendants Khalid and Saddam Hifter are U.S. citizens and LNA members who

lived in Virginia for years, and own property in this District.

                                          JURISDICTION

A.     Subject Matter Jurisdiction

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 1332(a)(2), and 1350. This case arises under a law of the United States, the Torture

Victim Protection Act of 1991 (the “TVPA”), Pub.L. No 102-256, 106 Stat. 73 (1992), codified at

28 U.S.C. § 1350 note.

       15.     There is also diversity jurisdiction under 28 U.S.C. § 1332, because there is a

diversity of citizenship between Plaintiffs, who are Libyan citizens, and the Hifter Defendants,

who are United States citizens. The amount in controversy exceeds $75,000 excluding costs.

       16.     This Court may also exercise supplemental jurisdiction over the non-federal claims

that are inextricably intertwined with the TVPA claim, pursuant to 28 U.S.C. ௗ D 

B.     Personal Jurisdiction

       17.     Defendant Khalifa Hifter is a United States citizen who is a resident of this District

and owns significant assets here.

       18.     Defendants Khalid and Saddam Hifter are also U.S. citizens and residents of this

District and they also own assets here.

                                              VENUE

       19.     Venue in this jurisdiction is proper under 28 U.S.C. §1391(b)(1)-(3).

                                    FACTUAL ALLEGATIONS

       20.     After a decades’ long absence, Khalifa Hifter traveled to Libya in 2011 to fight in

Libya’s civil war and eventually seized control of the LNA. Once in command, he started a savage

                                                  4
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 5 of 21 PageID# 28



and suppressive campaign against ethnic and political minorities in and around Benghazi, Libya.

In October 2014, Plaintiffs Muna, Abdel Salam, Ibrahim, Khalid and Mustafa al-Suyid and

Ibrahim, Abdalla, Ahmad, Ali, and Mahmud al-Krshiny were civilians living in Benghazi. With

his sons, Defendant Khalifa Hifter commanded forces who hunted, tortured, and killed the men of

the al-Suyid and al-Krshiny families.

A.       Khalifa Hifter

         21.    Many years ago, Defendant Khalifa Hifter helped infamous Libyan dictator

Muamar Qadafi overthrow the country’s monarchy. After helping lead the revolt, Khalifa served

in Libya’s military campaign in Chad. Amnesty International accused him of committing war

crimes during that campaign, including the extrajudicial killing and torture of prisoners.

         22.    Defendant Khalifa Hifter then turned against Qadafi and reportedly became a

source for the United States Central Intelligence Agency. During that time, he obtained United

States citizenship, and resided in the Commonwealth of Virginia.

         23.    When they came to America, the Hifter Defendants established deep contacts with

this District. Khalifa Hifter owns a home in Falls Church. His sons purchased (with cash) seventeen

properties in Virginia between 2014 and 2017, worth at least eight million dollars. These include

homes in Falls Church and Vienna, within the Eastern District of Virginia, and property in

Keysville in the Western District of Virginia. Upon information and belief, Defendant Khalifa

Hifter purchased those homes with the intent to reside there indefinitely, and he did indeed reside

there.

         24.    Defendant Khalifa Hifter returned to Libya upon the outbreak of civil war in 2011.

He was appointed as a field marshal, and head of the Libyan National Army.




                                                 5
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 6 of 21 PageID# 29



B.      Khalid and Saddam Hifter

        25.     Khalifa made his sons, Defendants Khalid Hifter and Saddam Hifter, LNA officers

who led forces fighting in Benghazi in 2014. Saddam Hifter also represented the LNA

internationally and helped obtain financing for the LNA. Khalid and Saddam aided and abetted

their father’s crimes, which are described below. All three Hifter Defendants are jointly and

severally liable.

B.      “Operation Dignity”

        26.     In October 2014 Defendant Khalifa Hifter’s LNA, acting on the authority of the

government of Libya, launched what they inaptly called “Operation Dignity” against those

suspected to oppose the LNA, especially in the city of Benghazi. During Operation Dignity the

LNA, under the Hifter Defendants’ command, violated jus cogens norms in its treatment of

civilians and detainees through extrajudicial killing and torture.

        27.     For example, Ashraf al-Mayar, an LNA official under the command responsibility

of Defendant Khalifa Hifter, issued a video announcement commencing Operating Dignity. In it,

al-Mayar stated that the LNA was “in the process of preparing a plan to divide the city of Benghazi

into squares,” that they “had lists of names of all those who worked for the Libya Shield and Ansar

al-Sharia,” that they marked the location of those individuals’ homes, and finally that “on each

map, there was an accurate description of the house of such-and-such and that they will all be

liquidated.” Al-Mayar issued a religious ruling to that end, specifying that the LNA would kill any

prisoners.




                                                  6
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 7 of 21 PageID# 30



         28.      As noted by a leading human rights organization, “Serious human rights abuses and

violations of international humanitarian law” were then “perpetrated in Benghazi” by forces loyal

to retired General Khalifa Hifter.” 1



(i)      The al-Suyid plaintiffs

         29.      On or about October 15, 2014, the first day of Operation Dignity, LNA units of

“Neighborhood Youths” (including child-soldiers) led by Major General Abdulrazaq al-Naduri

and co-conspirator Wanis Bukamada, both under Defendant Khalifa Hifter’s command

responsibility, surrounded the family home of the al-Suyids in Benghazi. The al-Suyid home

housed men and women, and seven children as young as six months old.

         30.      The al-Suyid family home was taken under fire by Defendants’ LNA. A gunfight

ensued, during which Muna al-Suyid’s brothers Mustafa and Khalid defended the family home.

Her father Abdel Salam and brother Ibrahim were kidnapped on their way home to rescue the

family. As noted during a father-daughter telephone call, these two men were taken—alive—as

prisoners to a nearby school where they were beaten.

         31.      Muna then received a phone call demanding that she surrender her other brothers

Mustafa and Khalid, if she wanted to see her father and brother Ibrahim alive again. Muna refused.

Her brother Mustafa was subsequently shot and killed in the fighting. Her brother Khalid was

wounded in the fighting, and later discovered dead; the exact circumstances of his death are

unknown.




1
 Amnesty International, Libya: Rule of the Gun, (2014), at 1,
https://reliefweb.int/sites/reliefweb.int/files/resources/rule_of_the_gun.pdf.

                                                           7
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 8 of 21 PageID# 31



       32.     On or about October 16, 2014, the day after they were seized, and absent any

intervening judicial process, Muna learned that Abdel Salam and Ibrahim’s bodies were discovered

in a nearby industrial area. She identified her relatives in a local morgue.

       33.     The two men, taken alive by Defendants’ LNA, were victims of extrajudicial

killings while in LNA custody. There is no evidence that any judicial process took place, and as

only a day passed between the men’s capture and execution, there was not enough time to conduct

any trial with due process. Visible injuries to their bodies indicated to Muna that her father and

brother suffered torture before their deaths.

(ii)   The al-Krshiny plaintiffs

       34.     Two days later, on or about October 17, 2014, the LNA was still executing

Operation Dignity. LNA units led by co-conspirators Major General Jamal al-Zahawi and Colonel

Almadi al-Bargathi, both under Defendant Khalifa Hifter’s command responsibility, attacked the

al-Krshiny family home in Benghazi. The al-Krshiny home housed men, women (one of whom

was pregnant), and fourteen children.

       35.     The LNA apparently targeted the al-Krshiny family because they hailed from the

city of Misrata, Libya. LNA propagandist Khalid Bulagheeb had called for the expulsion of

Misratans from Benghazi and named the al-Krshinys as one of those families.

       36.     The al-Krshiny family home was taken under fire by the LNA, and a gunfight

ensued. Two members of the extended al-Krshiny family were killed in the attack. Ibrahim al-

Krshiny was wounded in the eye by shrapnel. He and his five surviving brothers were taken

prisoner by Colonel Bargathi’s LNA unit.

       37.     Ibrahim and his brother Mustafa were taken in custody to the village of Bersis,

where they were beaten by an LNA member. While in custody, LNA guards falsely accused the



                                                  8
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 9 of 21 PageID# 32



al-Krshiny brothers of being members of the Islamic State, and demanded that the brothers confess,

falsely, to such membership. The LNA guards further demanded that the brothers return to Turkey.

       38.     Ibrahim and Mustafa were subsequently detained at an LNA barracks co-located

with Defendant Khalifa Hifter’s headquarters in ar-Rajma, Libya.

       39.     Ibrahim was stripped, bound, and beaten, both on his body and his face, by his

captors with fists, pipes and cables.

       40.     Next, Ibrahim was again stripped, bound, blindfolded and beaten with a cable,

broom handle and plastic hose, again also on his face.

       41.     Next, Ibrahim was forced to stand in water and be painfully electrocuted, for five

minutes at a time, for approximately seven and a half hours.

       42.     Finally, Ibrahim was blindfolded, driven into a forest, and told to walk forward and

not look back until he reached a road in the distance. He reasonably feared, under the

circumstances, that he would be imminently executed with a gunshot to his back.

       43.     Ibrahim received an obvious wound to his eye immediately prior to his capture. He

also suffered permanent injuries to his legs and shoulders from his torture. Yet he received no

medical attention while in custody for any of his injuries. Instead Ibrahim’s eye wound, aggravated

by beatings, became infected. As a result of this neglect and abuse, Ibrahim’s eye had to be

removed after his release.

       44.     On November 5, 2014, Mustafa’s body was found on the side of a deserted road,

along with several other victims. All victims had their hands tied behind their backs while in

custody, had clearly been tortured, and had execution-style bullet wounds to their heads and chests.

The al-Krshiny family retrieved the body of Mustafa from a morgue in the public hospital of al-




                                                 9
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 10 of 21 PageID# 33



Marj, a town far from where he was captured, located one-hundred kilometers northeast of

Benghazi.

       45.     Ibrahim’s brothers Abdalla, Ahmad, Ali, and Mahmud were detained and brought

in a truck to an LNA camp in Benghazi under the command of Defendant Khalifa Hifter’s

subordinate, Major General Jamal al-Zahawi. Upon the truck’s arrival, LNA members opened fire

on the truck— obviously without any judicial process—killing Ali while in custody and wounding

Abdalla, Ahmad, and Mahmud. The LNA released the remaining al-Krshiny brothers on

November 21, 2014.

       46.     Less than a year later, Defendant Khalifa Hifter released a video announcing that

the LNA’s opponents should be shown “[n]o mercy … Never mind the consideration of bringing

a prisoner here. There is no prison here. The field is the field, end of the story.” This admission

demonstrates his pattern and practice of extrajudicial killing less than a year earlier, during his

assault on Benghazi.

C.     Command Responsibility and Joint and Several Liability

       47.     As commander of the LNA, Defendant Khalifa Hifter bears responsibility for war

crimes that he knew, or should have known, were committed by his subordinates. These war crimes

took place under the common plan, design, and scheme of the LNA. Field Marshal Hifter’s crimes

were aided and abetted by his sons and other officers and officials. The Hifters, father and sons,

and their subordinates are jointly and severally liable for each other’s misconduct.




                                                10
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 11 of 21 PageID# 34



D.        Lack of Remedies in Libya

          48.     Plaintiffs cannot obtain civil relief in Libya. According to a 2019 travel advisory

issued by the U.S. Department of State, which remains in place, Libya is beset by “crime, terrorism,

civil unrest, kidnapping, and armed conflict” and the “threat of kidnapping for ransom.” 2

          49.     The capital of Tripoli, and at least eight other cities including Plaintiffs’ hometown

of Benghazi, are fraught with “fighting among armed groups, as well as terrorist attacks … Even

demonstrations intended to be peaceful can turn confrontational and escalate into violence.”

Furthermore, militia groups detain persons “for arbitrary reasons, do not grant detainees access to

a lawyer or legal process, and do not allow detainees to inform others of their status.” 3

          50.     Libya, according to Amnesty International, has a “domestic judicial system [that]

is highly dysfunctional and is unable to provide recourse for victims of human rights violations or

bring those responsible for these abuses to justice. Perpetrators of serious human rights abuses

continue to operate with absolute impunity without fear of accountability.” 4

          51.     This is not an environment in which Plaintiffs may practically or safely pursue

justice in a Libyan court, seeking personal damages against the field marshal of the LNA who

controls the government in much of Libya, including Plaintiffs’ home jurisdiction. Their relief can

come only in U.S. federal courts.




2
 Libya Travel Advisory, (Apr. 9, 2019),
https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/libya-travel-advisory.html.
3
    Id.
4
 Statement for the United Nations Human Rights Council’s Interactive Dialogue on the High Commissioner’s
Report on Libya, AMNESTY INTERNATIONAL (Feb. 20, 2018), available at
https://www.refworld.org/pdfid/5b55c0fb4.pdf.


                                                           11
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 12 of 21 PageID# 35



E.      Defendants’ Lack of Immunity

        52.     Defendants have no right to any conduct-based or foreign-official immunity

because no nation endorses extrajudicial killing or torture, which violate international human rights

jus cogens norms. Extrajudicial killing and torture also violate U.S. law.

        53.     Defendant Khalifa Hifter is not Libya’s head of state. He is not recognized as such

by either Libya’s government, or the U.S. Department of State. Khalifa Hifter is subordinate to

both Libya’s legislature and head of state.

F.      Fourth Geneva Convention

        54.     Upon information and belief, the LNA’s grave breaches of the Geneva Convention

are notorious and ongoing. They include but are not limited to willful killing, torture, and inhuman

treatment, causing great suffering and serious injuries to body or health, and unlawful confinement

of protected persons without the rights of fair and regular trials. 5

                                       CAUSES OF ACTION

          Count One: Torture Victim Protection Act of 1991, 28 U.S.C. § 1350 note

        55.     Plaintiffs incorporate their allegations in each of the preceding paragraphs as if fully

set forth in this paragraph.

        56.     The Geneva Convention Relative to the Treatment of Prisoners of War (Aug. 12,

1949), U.S.T. 3316, 75 U.N.T.S. 135, which the U.S. signed and ratified, states, in pertinent part:

                Persons taking no active part in the hostilities, including members of armed
                forces who have laid down their arms and those placed hors de combat by
                sickness, wounds, detention, or any other cause, shall in all circumstances
                be treated humanely … the following acts are and shall remain prohibited
                at any time and in any place whatsoever with respect to the above-
                mentioned persons: (a) violence to life and person, in particular murder of
                all kinds, mutilation, cruel treatment and torture …

5
 Article 4, Protection of civilian persons in time of war, available at
https://www.un.org/en/genocideprevention/documents/atrocity-crimes/Doc.33_GC-IV-EN.pdf.

                                                    12
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 13 of 21 PageID# 36



                (c) outrages upon personal dignity, in particular humiliating and degrading
                treatment; (d) the passing of sentences and the carrying out of executions
                without previous judgment pronounced by a regularly constituted court
                affording all the judicial guarantees which are recognized as indispensable
                by civilized peoples … The wounded and sick shall be collected and cared
                for.” 6

        57.     The TVPA provides for civil liability for any individual who, under actual or

apparent authority or color of law of a foreign nation, commits torture or extrajudicial killings.

        58.     The TVPA defines extrajudicial killing as a deliberate killing unauthorized by a

previous judgment pronounced by a regularly constituted court, affording all the judicial

guarantees which are recognized as indispensable by civilized peoples.

        59.     The TVPA defines torture as any act directed against an individual in the offenders’

custody, by which severe physical or mental pain or suffering is intentionally inflicted, for

example, to punish an individual for an act he/she or a third person is suspected of committing, or

intimidating or coercing him/her, for any discriminatory reason.

        60.     The TVPA defines mental pain as including prolonged mental harm caused by the

intentional or threatened infliction of severe physical pain, the threat of imminent death, or the

threat that another individual will imminently be subjected to death.

        61.     Here Defendants, acting under the authority of the government of Libya,

wrongfully subjected al-Suyid and al-Krshiny family members to extrajudicial killing and torture

in violation of the TVPA.

        62.     Defendants killed prisoners Abdel Salam and Ibrahim al-Suyid and Ali and Mustafa

al-Krshiny deliberately and while in custody, absent any authorization by previous judgments




6
 Article 3, Conflicts not of an international character, available at
https://www.un.org/en/genocideprevention/documents/atrocity-crimes/Doc.32_GC-III-EN.pdf.


                                                    13
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 14 of 21 PageID# 37



pronounced by regularly constituted Libyan courts affording them judicial guarantees, or lawful

authority recognized by international law.

       63.     Defendants also killed Khalid and Mustafa al-Suyid deliberately, absent any

authorization by previous judgements pronounced by regularly constituted Libyan courts affording

them judicial guarantees, or lawful authority recognized by international law.

       64.     These extrajudicial killings violated international agreements to which the United

States is a party, such as the Third Geneva Convention, and therefore violated U.S. federal law.

       65.     Defendants tortured members of the al-Suyid and al-Krshiny families. While Abdel

Salam and Ibrahim al-Suyid and Ibrahim and Mahmud al-Krshiny were in the LNA’s physical

control, Defendants unlawfully directed that they be beaten, that Ibrahim al-Krshiny be slowly

electrocuted and forced to face what he reasonably believed to be imminent execution. Abdel

Salam and Ibrahim al-Suyid faced torture that left marks on their remains. Abdalla and Ahmad al-

Krshiny were gratuitously shot and wounded while defenseless and compliant in Defendants’

custody.

       66.     This torture violated the Geneva Convention and therefore U.S. federal law.

       67.     Defendants intentionally caused these men prolonged and severe mental and

physical pain and suffering, in order to punish them for their presumed resistance to Khalifa

Hifter’s LNA, to intimidate and coerce them on the basis of their wrongly assumed membership

in the Islamic State, to obtain false confessions from them of Islamic State membership, and

discriminate against them for their residency in Benghazi and the al-Krshiny’s Turkish ethnicity.

       68.     Defendant Khalifa Hifter possessed power by dint of his command of the LNA.

The extrajudicial killings and torture of Plaintiffs resulted from Defendants’ exercise of LNA-

derived power. War crimes took place under the common plan, design, and scheme of the LNA.



                                               14
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 15 of 21 PageID# 38



Defendant Khalifa Hifter tolerated and knowingly ignored or implicitly directed the commission

of these torts, and he is liable for them; and his sons Khalid and Saddam and other LNA

subordinates and officials are jointly and severally liable for them.

       69.     Civil remedies are unavailable to Plaintiffs in the failed state of Libya.

       70.     Plaintiffs’ claims are timely, as the facts giving rise to them took place less than ten

years ago.

       71.     Plaintiffs are entitled to recover actual compensatory, and exemplary and punitive,

damages, under 28 U.S.C. § 1350 note.

                                  Count Two: Civil Conspiracy

       72.     Plaintiffs incorporate their allegations in each of the preceding paragraphs as if fully

set forth in this paragraph.

       73.     In Virginia, at common law, a conspiracy is a combination of two or more persons

who, by concerted action, seek to accomplish some criminal purpose, or to accomplish any purpose

by unlawful means.

       74.     To be liable for civil conspiracy, defendants must be liable for the underlying

misconduct, have participated with others in a series of unlawful acts, and each have performed an

overt act pursuant to and in furtherance of the common scheme, knowing that their participation

in the conspiracy would cause grave and foreseeable damages to plaintiffs.

       75.     Here, Defendants are liable for war crimes during Operation Dignity. Defendants

participated with each other in supervising a series of overt acts—extrajudicial killings and acts of

torture—in furtherance of their common scheme to punish perceived LNA opponents, causing

grave and foreseeable damages to the al-Suyid and al-Krshiny Plaintiffs.




                                                 15
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 16 of 21 PageID# 39



                                     Count Three: Wrongful Death
                                 (Virginia Code § 8.01-50, et seq.)

        76.     Plaintiffs incorporate their allegations in each of the preceding paragraphs as if

fully set forth in this paragraph.

        77.     Virginia Code § 8.01-50, et seq. provides that whenever the death of a person is

caused by the intentional and wrongful act of a person or corporation, the person or corporation

responsible shall be liable for damages including the decedent’s survivors’ deprivation of the

decedent’s aid, comfort and financial support.

        78.     Defendants’ intentional and wrongful actions are the direct and proximate cause of

Plaintiffs’ family members, Abdel Salam, Ibrahim, Khalid and Mustafa al-Suyid’s and Ali and

Mustafa al-Krshiny’s deaths. Defendants denied Plaintiff Muna al-Suyid of her deceased relatives’

future financial support, aid and comfort.

        79.     Defendant Khalifa Hifter led the LNA; Khalid and Saddam Hifter were LNA

officers fighting in Benghazi in 2014; and Saddam Hifter also obtained financing for and

represented the LNA abroad. These wrongful deaths took place under the common plan, design,

and scheme of the LNA. Defendants at least tolerated and knowingly ignored or directed implicitly

these wrongful deaths, and are jointly and severally liable for them.

                                         Count Four: Battery

        80.     Plaintiffs incorporate their allegations in each of the preceding paragraphs as if

fully set forth in this paragraph.

        81.     In Virginia, at common law, battery includes the intentional, nonconsensual, and

unlawful infliction of immediate injury upon another through harmful contact, and the aiding and

abetting of the same.


                                                 16
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 17 of 21 PageID# 40



        82.     Defendants unlawfully intended to and did inflict immediate injury upon Plaintiffs’

family members, Abdel Salam, Ibrahim, Khalid, and Mustafa al-Suyid, and Abdalla, Ahmad, Ali,

Ibrahim, Mahmud, and Mustafa al-Krshiny, by aiding and abetting their nonconsensual battery.

Defendant Khalifa Hifter led the LNA; Khalid and Saddam Hifter were LNA officers fighting in

Benghazi in 2014; and Saddam Hifter also obtained financing for and represented the LNA abroad.

The battery of Plaintiffs’ family members took place under the common plan, design, and scheme

of the LNA. Defendants at least tolerated and knowingly ignored or implicitly directed these

batteries, and are jointly and severally liable for them.

                                        Count Five: Assault

        83.     Plaintiffs incorporate their allegations in each of the preceding paragraphs as if

fully set forth in this paragraph.

        84.     In Virginia, at common law, assault is a nonconsensual act intended to cause the

reasonable apprehension of an imminent battery.

        85.     Defendants unlawfully intended to and did inflict such an injury upon Ibrahim al-

Krshiny, when after being tortured he was blindfolded, driven into a forest, and told to walk

forward and not look back until he reached a road in the distance. He reasonably feared, under the

circumstances, that he was imminently to be executed by being shot in the back.

        86.     Similarly, Defendants unlawfully intended to and did inflict such an injury upon

Abdalla and Ahmad al-Krshiny, when they were fired upon while held in custody in the back of a

truck located on an LNA compound. The gunfire killed their brother and fellow prisoner, Ali al-

Krshiny, before their eyes, and led them to reasonably fear threatened that they, too, were

imminently to be executed. Abdel Salam, Ibrahim, Khalid, and Mustafa al-Suyid and Ali al-

Krshiny were similarly assaulted immediately before they were wrongfully killed. Defendants



                                                  17
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 18 of 21 PageID# 41



intentionally aided and abetted the assaults on Abdalla, Abdel Salam, Ibrahim, and Mustafa al-

Suyid and Ali and Ahmad al-Krshiny.

       87.     Defendant Khalifa Hifter led the LNA: Khalid and Saddam Hifter were LNA

officers fighting in Benghazi in 2014: and Saddam Hifter also obtained financing for and

represented the LNA abroad. These assaults took place under the common plan, design, and

scheme of the LNA. Defendants at least tolerated and knowingly ignored or implicitly directed

these assaults, and are jointly and severally liable for them.

                                 Count Six: False Imprisonment

       88.     Plaintiffs incorporate their allegations in each of the preceding paragraphs as if fully

set forth in this paragraph.

       89.     In Virginia, at common law, false imprisonment includes the restraint of a person’s

liberty without sufficient cause or lawful process.

       90.     Defendants’ actions were such that Plaintiffs and their family members were afraid

to ignore Defendants’ demand to enter LNA custody; Plaintiffs and their family members

justifiably believed that Defendants were capable of and intended to falsely imprison them by

force, that Plaintiffs and their family members had to submit to the LNA, that failure to do so

would result in bodily harm, and that Plaintiffs and their family members had no means of escape.

       91.     Abdalla, Ahmad, Ali, and Mahmud al-Krshiny and Abdel Salam and Ibrahim al-

Suyid were falsely imprisoned by the LNA. Defendants Khalifa Hifter led the LNA; Khalid and

Saddam Hifter were LNA officers fighting in Benghazi in 2014; and Saddam Hifter also obtained

financing for and represented the LNA abroad. Plaintiffs’ false imprisonments took place under

the common plan, design, and scheme of the LNA. Defendants at least tolerated and knowingly




                                                 18
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 19 of 21 PageID# 42



ignored or implicitly directed these false imprisonments, and are jointly and severally liable for

them.

                   Count Seven: Intentional Infliction of Emotional Distress

        92.     Plaintiffs incorporate their allegations in each of the preceding paragraphs as if

fully set forth in this paragraph.

        93.     In Virginia, at common law, the intentional infliction of emotional distress includes

intentional, extreme, outrageous, and wrongful conduct that causes severe emotional distress.

        94.     Defendants knew that their direction, setting the conditions of, and facilitating of

intentional, extreme, outrageous, and unlawful conduct would at least indirectly cause Plaintiffs

and their family members grave, foreseeable, permanent, and severe psychological damage,

causing Plaintiffs’ bereavement by killing their family member in front of them.

        95.     Abdel Salam, Ibrahim, and Muna al-Suyid and Abdalla, Ahmad, Ali, Ibrahim,

Mustafa and Mahmud al-Krshiny all suffered the intentional infliction of emotional distress at the

hands of the LNA during Operation Dignity.

        96.     Defendant Khalifa Hifter led the LNA; Khalid and Saddam Hifter were LNA

officers fighting in Benghazi in 2014; and Saddam Hifter also obtained financing for and

represented the LNA abroad. The intentional infliction of emotional distress on Plaintiffs and their

family members took place under the common plan, design, and scheme of the LNA. Defendants

at least tolerated and knowingly ignored or implicitly directed the intentional infliction of

emotional distress on Plaintiffs and their family members, and are jointly and severally liable for

it.




                                                 19
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 20 of 21 PageID# 43



                                         JURY DEMAND

        97.     Per Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury on all

issues so triable.

                                    PRAYER FOR RELIEF


        Wherefore, Plaintiffs request:

                Actual compensatory damages suffered by Plaintiffs, in an amount to be
                determined, but in excess of $75,000;

                Exemplary and punitive damages, in an amount to be determined;

                Pre-judgment and post-judgment interest; and

                Such other and further relief as the Court deems just and equitable.



                                                             [Signature page follows]




                                                 20
Case 1:20-cv-00170-LMB-JFA Document 1 Filed 02/18/20 Page 21 of 21 PageID# 44



                                          By:

                                          ____________/s/____________________
                                          William B. Cummings
                                          VA Bar No. 06469
                                          William B. Cummings, P.C.
                                          Counsel for Plaintiffs
                                          111 S Fairfax Street
                                          Alexandria, VA 22314
                                          wbcpclaw@aol.com
                                          Phone: 703-836-7997
                                          Facsimile: 703-836-0238

                                          Kevin T. Carroll
                                          Wiggin and Dana LLP
                                          800 17th Street, NW, Suite 520
                                          Washington, DC 20006
                                          kcarroll@wiggin.com
                                          Phone: 202-800-2475
                                          Facsimile: 212-551-2888

                                          Joseph G. Grasso
                                          Wiggin and Dana LLP
                                          Two Liberty Place
                                          50 South 16th Street, Suite 2925
                                          Philadelphia, Pennsylvania 19102
                                          jgrasso@wiggin.com
                                          Phone: 215-988-8312
                                          Facsimile: 215-988-8344
28418\1\4825-1550-2005.v1




                                     21
